Citation Nr: 1102401	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-30 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel




INTRODUCTION

The Veteran served on active duty from March 1979 to September 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in July 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

This case was previously before the Board in March 2010 and was 
remanded for further development.  As will be further discussed 
herein, the Board finds that the agency of original jurisdiction 
(AOJ) substantially complied with the remand orders and no 
further action is necessary in this regard.  See D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).

In a November 2010 letter, the Veteran was requested to clarify 
whether he desired a hearing before a Veterans Law Judge and, if 
so, the type of hearing.  He was informed that, if he did not 
respond within 30 days, the Board would assume that he did not 
want a hearing and proceed accordingly.  To date, no response 
from the Veteran has been received.  Therefore, the Board assumes 
that he does not wish to appear at a hearing before a Veterans 
Law Judge.


FINDING OF FACT

A back disorder, diagnosed as diagnosed as status post lumbar 
laminectomy and disc excision at L5 with degenerative changes of 
the lumbar spine, is not shown to be causally or etiologically 
related to any disease, injury, or incident during service, and 
arthritis did not manifest within one year of the Veteran's 
discharge from service.



CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by the 
Veteran's active duty military service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  Specifically, an April 2007 
letter, sent prior to the initial July 2007 rating decision, 
advised the Veteran of the evidence and information necessary to 
substantiate his service connection claim, as well as his and 
VA's respective responsibilities in obtaining such evidence and 
information.  Additionally, such letter informed the Veteran of 
the evidence and information necessary to establish a disability 
rating and an effective date in accordance with Dingess/Hartman, 
supra.  

Relevant to the duty to assist, the Veteran's service treatment 
records as well as post-service VA treatment records have been 
obtained and considered.  The Veteran has not identified any 
additional, outstanding records necessary to decide his pending 
appeal.  In this regard, the Board observes that the AOJ 
requested the Veteran's records from the Social Security 
Administration (SSA) in April 2009; however, SSA responded later 
in April 2009 that they presently had no medical record on file 
or they were unable to locate such record.  Thereafter, in an 
April 2009 Memorandum, the AOJ determined that the Veteran's SSA 
records were unavailable for review and that all procedures to 
obtain such had been correctly followed, all efforts had been 
exhausted, and further attempts would be futile.  As such, in a 
May 2009 letter, the Veteran was advised that his SSA records 
were unavailable and he was given an opportunity to submit such 
records directly to VA.  Additionally, in accordance with the 
Board's March 2010 remand instructions, the AOJ attempted to 
obtain VA treatment records from the Jackson, Mississippi, VA 
Medical Center dated from January 1988 to April 2002 in March 
2010.  Thereafter, records dated from November 1997 to the 
present were obtained and considered in the September 2010 
supplemental statement of the case.  Therefore, the Board finds 
that VA has satisfied its duty to assist in obtaining all 
available records.

Additionally, the Veteran was afforded VA examinations in July 
2007 and June 2010 in order to adjudicate his service connection 
claim.  In this regard, the Board notes that, while the July 2007 
VA examiner did not offer an etiology of the Veteran's back 
disorder, the June 2010 VA examiner did so in a July 2010 
addendum and based his conclusions on an interview with the 
Veteran, a review of the record, and a full examination.  
Moreover, he offered clear conclusions with supporting data as 
well as a reasoned medical explanation connecting the two.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... 
must support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions").  As such, the 
Board finds that the opinion proffered by the June/July 2010 VA 
examiner is sufficient to decide the Veteran's claim.

Therefore, as the Board remanded the Veteran's claim in March 
2010 in order to obtain service documents and VA treatment 
records  as well as afford him a VA examination and such 
directives have been substantially complied with, no further 
action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he was treated numerous times on active 
duty for back complaints and that his current back disorder began 
at such time.  Therefore, he claims that service connection is 
warranted for a back disorder.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, including arthritis, to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment record reflect that his back was 
normal upon clinical evaluation at his March 1979 entrance 
examination.  Additionally, he denied recurrent back pain on his 
Report of Medical History obtained in connection with his 
entrance examination.

In May 1979, the Veteran complained of low back pain for the 
prior week.  Examination was negative.  A July 1979 record 
reflects complaints of lower back pain for approximately two 
months.  It was noted that the Veteran was shot with a pellet gun 
at 14 years old and was told that such would grow out, but it 
still remained.  He only had pain when running and on movement.  
The assessment was past wound to the lower back and back pain.

In August 1979, the Veteran complained of severe back pain.  It 
was noted that he fell down the stairs in the morning.  He had 
pain radiating down the left leg to the knee.  An X-ray was noted 
to be probably within normal limits.  The diagnosis was sacral 
contusion and strain.  The following day, the Veteran was seen 
for complaints of back pain after falling on the pool deck.  The 
assessment was injury to lower back.  The next day, the Veteran 
was assessed with a possible bruise and muscle spasm.  Later in 
the week, he was seen for complaints of back pain for a day after 
lifting weights.  The assessment was recurring low back pain.  A 
day later, it was noted that the Veteran had complained for low 
back pain for some time and that he had fallen at the pool.  It 
was further observed that the Veteran had weight lifted the day 
before and indicated that his back still hurt.  The assessment 
was recurring back pain.  Three days later, the Veteran indicated 
that he reinjured his back when lifting weights.  The impression 
was lumbosacral strain.  The following day, it was noted that the 
Veteran had complained of low back pain for approximately five 
months.  It was again observed that the Veteran was shot in the 
glutimus approximately five years previously with a pellet.  The 
assessment was rule out abnormal pressure from change of position 
of the pellet.  Following an objective evaluation, the impression 
was normal examination.  Another examination revealed an 
essentially normal examination and indicated that there was no 
reason that the Veteran could not move.  An X-ray revealed a 
suspicion that there may be a spondylolysis at L5-S1 bilaterally.  
It was recommended that obliques be obtained, but it does not 
appear that such were, in fact, acquired.

In August 1980, it was noted that the Veteran had back pain from 
2 weeks previously when he was taken to the emergency room after 
injuring his back while weight lifting.  Following an 
examination, the assessment was muscle strain.  In September 
1980, the Veteran complained of low back pain for the prior 
month.  Muscle spasm was assessed.  In October 1980, he was seen 
with complaints of back pain after picking up a dresser.  It was 
noted that the Veteran had a history of back problems.  The 
assessment was back strain.  In August 1981, the Veteran was seen 
for complaints of a pulled back muscle for three days from 
playing pushball.  He was assessed with right paraspinal muscle 
strain.  

At the Veteran's September 1982 discharge examination, his back 
was normal upon clinical evaluation.  Additionally, he denied 
recurrent back pain on his Report of Medical History obtained in 
connection with his discharge examination.

Post-service records reflect that, in November 1997, the Veteran 
reported a back injury during his military service.  In April 
2002, he complained that he had lower back pain on the right side 
down to the leg.  It was noted that he had problems in the area 
in the past, but such began to hurt again after he was involved 
with a motor vehicle accident the previous day.  It was observed 
that the Veteran's back pain had a chronic onset with complaints 
of back pain from the previous day when he was in a car accident 
where his car was hit from behind.  The pain started then and 
radiated down.  The impression was chronic low back pain.

In January 2007, the Veteran presented with back pain and was 
provided with medication.  In July 2007, he complained of lower 
right back pain with an onset the prior February.  It was noted 
that the Veteran had ruptured disc surgery at age 27.  The 
impression was muscle spasm and back pain. 

At a July 2007 VA examination, it was noted that the Veteran's 
service treatment records, as previously discussed, indicate that 
he had numerous visits to sick call in regard to his low back 
pain.  Following an interview with the Veteran, a review of the 
record, and a physical examination, the examiner diagnosed status 
post laminectomy disc incision L5 with degenerative arthrosis of 
the lumbar spine.  The examiner indicated that he was unable to 
say whether the Veteran's present condition is related to the 
condition for which he was treated while on active duty without 
resorting to mere speculation.  

Subsequent VA treatment records reflect that the Veteran was 
provided with exercises for his low back in November 2007.  In 
August 2009, the Veteran's impression included low back pain and 
muscles spasms.

At a June 2010 VA examination, the examiner reviewed the full 
claims file, to include the Veteran's service treatment records 
as outlined previously; interviewed the Veteran; and conducted a 
physical examination.  The examiner noted that, after active 
duty, the Veteran did pretty well for several years, but had 
continued to have mild low back pain.  His condition 
significantly worsened at some point around 1988 or 1989 when he 
lifted some objects at church.  It was reported that, after about 
two months of conservative treatment, he underwent a laminectomy 
and disc excision.  He improved after surgery and obtained a job 
that did not require much heavy lifting.  The examiner noted that 
the Veteran had been seen on several occasions since that time.  
The Veteran indicated that his pain was now chronic in nature and 
was constant, but varied in severity.  The examiner noted that 
the Veteran had been in a motor vehicle accident in April 2002.  
Following a physical examination and diagnostic tests, the 
examiner diagnosed status post lumbar laminectomy and disc 
excision at L5 with degenerative changes of the lumbar spine.  

In a July 2010 addendum, the examiner specifically recorded 
instances of back complaints, treatment, and diagnoses in the 
Veteran's service treatment records, which are discussed in 
detail above.  The examiner noted that he had no other medical 
records after the Veteran's discharge from service to demonstrate 
the presence of chronicity or continuity of symptomatology to 
bridge the gap from the time of his discharge to April 2002.  He 
indicated that, as previously noted, there was a history of 
surgery at some point after the Veteran's military service; 
however, without records relating to the surgical procedure or 
the events leading up to it, he was left with a gap of time 
between the Veteran's military service and 2002.  The examiner 
indicated that, without documentation, he was unable to provide a 
nexus between the Veteran's complaints in the service regarding 
his lower back and his present low back complaints.  He further 
stated that, in the absence of such documentation, to opine 
otherwise would be resorting to mere speculation.

The examiner indicated that previous diagnoses in the military 
included muscle strains and spasm of the back.  He stated that 
strain type injuries were self-limited soft tissue injuries to 
spinous ligaments and paraspinous soft tissues.  The examiner 
reported that, as noted in the Veteran's most recent X-ray 
report, he had severe degenerative changes.  He stated that 
degenerative spine and disc disease was a common problem in the 
population at large and increases with increasing age.  There was 
no medical evidence that strain causes, predisposes to, or 
accelerates the development of degenerative spine and disc 
disease.  Therefore, the examiner stated that it was unlikely 
that the Veteran's present degenerative changes of the lower back 
were related to his complaints in the military.  Rather, he 
indicated that it was more likely that such degenerative changes 
were physiologic changes associated with the aging process.

The examiner further stated that, based on the evidence of 
record, it was less likely as not that the Veteran's current 
status post laminectomy with disc excision at L5 with 
degenerative arthrosis of the lumbar spine was the direct and 
proximal result of any incident or occurrence in the military.  

Additionally, the examiner indicated that, as relevant to the in-
service findings of possible spondylolysis at L5-S1 in August 
1979, oblique films of the lumbar spine were recommended at such 
time, but were never obtained.  Therefore, AP, lateral, and 
obliques were obtained at the time of the VA examination.  The 
clinical history reported to the radiologist was that of a remote 
history of possible spondylolysis and the Veteran's surgical 
history; however, the X-ray report specifically noted that there 
was no evidence of spondylolysis.  

Pertinent to the Veteran's laminectomy and disc excision, the 
examiner again noted that he could find no records relevant to 
such surgery and, therefore, any comment upon such would be 
resorting to mere speculation.  He also observed that the Veteran 
was seen in April 1999 for low back pain after reportedly 
straining his back.  X-rays revealed L5-S1 disc space narrowing 
with hypertrophic spurring at L5-S1.  Regarding the Veteran's 
April 2002 motor vehicle accident, the examiner noted that he 
complained of low back pain following the accident.  Following a 
physical examination, an impression of chronic low back pain was 
noted.  He was ordered to take Naproxen and to not life over 25 
pounds for one week.  The Veteran was to return as needed.  
Condition at discharge reported as satisfactory.

July 2010 X-rays showed an impression of advanced degenerative 
changes of the lower lumbar vertebral column.

The Board has first considered whether service connection is 
warranted for a back disorder on a presumptive basis.  However, 
the record fails to show that the Veteran manifested arthritis to 
a degree of 10 percent within the one year following his active 
duty service discharge in September 1982.  As such, presumptive 
service connection is not warranted for a back disorder.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Relevant to whether the Veteran's current back disorder, 
diagnosed as status post lumbar laminectomy and disc excision at 
L5 with degenerative changes of the lumbar spine, is directly 
related to his period of active service, the Board notes that the 
July 2007 VA examiner stated that he was unable to say whether 
the Veteran's present condition is related to the condition for 
which he was treated while on active duty without resorting to 
mere speculation.  Medical opinions that are speculative, 
general, or inconclusive in nature do not provide a sufficient 
basis upon which to support a claim. 38 C.F.R. § 3.102.  However, 
in contrast, the June/July 2010 VA examiner offered an opinion 
with clear conclusions and supporting data as well as a reasoned 
medical explanation connecting the two.  See Nieves- Rodriguez, 
supra; Stefl, supra.

In this regard, the Board observes that the June/July 2010 VA 
examiner initially stated that he was unable to provide a nexus 
between the Veteran's complaints during service regarding his 
lower back and his present low back complaints as there were no 
records dated between the Veteran's service discharge and April 
2002 (although the examiner later noted the presence of an April 
1999 record) and, therefore, to opine otherwise would be 
resorting to mere speculation.  However, the Board notes that the 
June/July 2010 VA examiner did ultimately come to a conclusion 
regarding whether there is a relationship between the Veteran's 
current back disorder, diagnosed as status post lumbar 
laminectomy and disc excision at L5 with degenerative changes of 
the lumbar spine, is related to his military service.

Specifically, the examiner opined that it was unlikely that the 
Veteran's present degenerative changes of the lower back were 
related to his complaints in the military.  Rather, he indicated 
that it was more likely that such degenerative changes were 
physiologic changes associated with the aging process.  
Additionally, the examiner further concluded that it was less 
likely as not that the Veteran's current status post laminectomy 
with disc excision at L5 with degenerative arthrosis of the 
lumbar spine was the direct and proximal result of any incident 
or occurrence in the military.  The examiner based his opinions 
on the full evidence of record, to include the Veteran's service 
treatment records and the available post-service treatment 
records; an interview of the Veteran, which included a discussion 
regarding his back pain after service, surgery in the late 
1980's, and subsequent injuries; and a full examination, to 
include diagnostic testing.  In reaching such determinations, the 
examiner explained that the Veteran's previous diagnoses in the 
military included muscle strains and spasm of the back.  He 
stated that strain type injuries were self-limited soft tissue 
injuries to spinous ligaments and paraspinous soft tissues.  The 
examiner reported that, as noted in the Veteran's most recent X-
ray report, he had severe degenerative changes.  He stated that 
degenerative spine and disc disease was a common problem in the 
population at large and increases with increasing age.  There was 
no medical evidence that strain causes, predisposes to, or 
accelerates the development of degenerative spine and disc 
disease.  Thus, the Board finds that the June/July 2010 VA 
examiner's opinion contained clear conclusions with supporting 
data as well as a reasoned medical explanation connecting the 
two.  See Nieves- Rodriguez, supra; Stefl, supra.  Therefore, the 
Board accords great probative weight to the June/July 2010 VA 
examiner's opinion.

The Board notes that the Veteran has contended on his own behalf 
that his current back disorder, diagnosed as status post lumbar 
laminectomy and disc excision at L5 with degenerative changes of 
the lumbar spine, is related to his military service.  Lay 
witnesses are competent to provide testimony or statements 
relating to symptoms or facts of events that the lay witness 
observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and a 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).   

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's back disorder 
and any instance of his military service to be complex in nature.  
See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the 
claimant is competent in certain situations to provide a 
diagnosis of a simple condition such as a broken leg or varicose 
veins, the claimant is not competent to provide evidence as to 
more complex medical questions).  Additionally, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  
While the Board recognizes that such single judge decisions carry 
no precedential weight, they may be relied upon for any 
persuasiveness or reasoning they contain.  See Bethea v. 
Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his in-service 
back complaints and his current manifestations of a back 
disorder, the Board accords his statements regarding the etiology 
of such disorder little probative value as he is not competent to 
opine on such a complex medical question.  Specifically, where 
the determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. West, 
12 Vet. App. 460, 465 (1999).  The Veteran has offered only 
conclusory statements regarding the relationship between his in-
service back complaints and his current back disorder.  In 
contrast, the June/July 2010 VA examiner took into consideration 
all the relevant facts in providing an opinion, to include the 
type of the Veteran's in-service complaints and diagnoses as well 
as the current nature of his back disorder.  Therefore, the Board 
accords greater probative weight to the June/July 2010 VA 
examiner's opinion.

Additionally, to the extent that the Veteran has contended that 
he has experienced back symptomatology since his service 
discharge, the Board finds such statements to lack credibility 
and, therefore, accords no probative weight to such contention.  
In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).

In the instant case, the Board finds the Veteran's statements 
regarding continuity of symptomatology to be not credible as they 
are inconsistent with the other evidence of record and were made 
under circumstances indicating bias or interest.  While the Board 
cannot determine that lay evidence lacks credibility solely 
because it is unaccompanied by contemporaneous medical evidence, 
the Board may, however, in the present case, consider a lack of 
contemporaneous medical evidence as one factor in determining the 
credibility of lay evidence.   Buchanan v. Nicholson, 451 F.3d 
1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Board notes 
that, while the available records reflect that the Veteran 
initially complained of back pain after service in April 2002 in 
connection with a motor vehicle accident, the evidence reveals 
that he underwent back surgery in 1988 or 1989, after his back 
pain significantly worsened when he lifted some objects at 
church.  As such, while the Veteran reported that he did pretty 
well after his service discharge, with only mild low back pain, 
he did not experience severe back problems necessitating surgery 
until the late 1980's after a post-service injury.  Moreover, 
since such time, the Veteran has only intermittently received 
treatment for back pain.  Therefore, the Veteran's current 
statements, made in connection with his pending claim for VA 
benefits, that he has had back pain since service is inconsistent 
with the contemporaneous evidence.  Therefore, the Veteran's lay 
assertions of continuity of back symptomatology are less credible 
and persuasive in light of the other evidence of record, and are, 
in fact, outweighed by this evidence.  Consequently, based on the 
foregoing evidence, the Board finds that the Veteran's statements 
regarding continuity of back symptomatology to be not credible.  

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for a back disorder.  As such, 
that doctrine is not applicable in the instant appeal, and his 
claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Service connection for a back disorder is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


